DETAILED ACTION
	It is noted that this application has been transferred to Examiner Joseph G. Dauner of Art Unit 1634. Please direct all future correspondences to Examiner Dauner. Contact information for Examiner Dauner is provided at the end of this Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary amendments to the claims were filed on 8/5/2020, at the time of the filing of the present application. The amended claims are subjected to consideration in this Office action.

Election/Restrictions
Applicant's election with traverse of Group II, claims 1, 3-6, and 19-20, in the reply filed on 10/4/2021 is acknowledged.  The traversal is on the ground(s) that claims 11-14 should be included in Group II because they depend from claim 1 and recite treatment results and types of cancers.  This is found persuasive. Claims 1, 3-6, 11-14 and 19-20 are examined in this Office action.
The requirement is still deemed proper and is therefore made FINAL.

Claims 2, 7-10 and 15-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable 10/4/2021.

Applicant’s election without traverse of the species of: a nucleoside analog reverse transcriptase inhibitor of claim 3; censavudine of claim 4 and LINE-1 of claim 20 in the reply filed on 10/4/2021 is acknowledged.
Claim 5 is withdrawn as it does not read on the elected nucleoside analog reverse transcriptase inhibitor censavudine.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892 or on the submitted IDS, they have not been considered.

Drawings
The drawings were received on 8/5/2020.
The drawings are objected to under 37 CFR 1.83(a) because they fail to clearly show the details as described in the specification. For example in Fig. 1A, 1B, 3A, 3B, 5A, 5B, 6, 8, 9, 11 and 12, it is unclear what the staining depicts as there is no contrast between the stains in contrast with the specification’s description of the figures.


The drawings are objected to because the text of Figures 1A, 1B, 3A, 3B, 4, 5A, 5B, 7, 9, 11, 12 and 14A is not clearly presented. The clarity of the text of the before mentioned figures is contrasted with the clearly presented text of Figures 2, 10 and 13. It is suggested the formatting used on Figures 2, 10 and 13 be applied to Figures 1A, 1B, 3A, 3B, 4, 5A, 5B, 7, 9, 11, 12 and 14A.


Specification
The disclosure is objected to because of the following informalities: on p. 2, line 18-20, the specifications recites “the treatment that levels of export of repeat RNA or increases levels of repeat RNA in the cells”. It appears a word is missing when referring to the “levels of export of repeat RNA”.  
Appropriate correction is required.

SM , or ® following the term, for example as is done for nCounter® and QuantiGene®.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claim 1 is objected to because of the following informalities:  the claim recites “treating a subject with cancer in a subject”. It appears the claim may have been intended to recite “treating a subject with cancer” or “treating cancer in a subject”.
Appropriate correction is required.

Claim 3 is objected to because of the following informalities:  the claim recites “treatment that levels of export of repeat RNA”. It appears the claim is missing a word before the phrase “levels of export of repeat RNA”.
Appropriate correction is required.

4 is objected to because of the following informalities:  the claim recites “censavudine” and “festinavir”, which both refer to the same nucleoside analog reverse transcriptase inhibitor.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1, 3, 4, 6, 11-14 and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exceptions without significantly more. 
	The claim(s) recite(s) steps of “comparing the level of repeat RNA in the sample to a reference level” and “selecting…a treatment comprising one or both of…”. 
	The steps are abstract ideas in that they broadly encompass embodiments in which they are performed in a purely mental manner. While the claims recite a step of “administering a treatment”, the step is optional and thus does not limit the full scope of the claims.
The judicial exceptions are not integrated into a practical application because the claims do not involve: improvements to the functioning of a computer or to any other technology or technical field; applying or using the judicial exceptions to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; or effecting a transformation 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims encompass the use methods known in the art to provide a sample and detect a level of repeat RNA in the cells as acknowledged in the specification (p. 12, lines 4-19; p. 13, lines 8-25.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 6, 11-14 and 19-20  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “comparing the level of repeat RNA in the sample”. The reference to “the level of repeat RNA in the sample” lacks proper antecedent basis, as the claim requires “detecting a level of repeat RNA in the cells”. While the “sample” comprises the cells, the sample may also include additional sources of repeat RNA, such as extracellular RNA. Thus, the claim requires comparing a level that is not actually a result of the step of “detecting a level of repeat RNA”.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 6, 11, 12, 13, 14, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ting (WO 2015/200697 A1; cited on the 7/30/2021 IDS).
Regarding claims 1 and 20, Ting teaches providing a sample comprising cells from a cancer (p. 4, lines 5-13).
Ting teaches detecting a level of HSATII RNA and comparing it to a threshold or reference level, to detect “high levels of HSATII RNA” (p. 4, lines 5-13).

See also, p. 4, lines 14-18.
Regarding claims 3 and 4, Ting alternatively teaches the administering of a reverse transcriptase inhibitor in the form of a nucleoside analog reverse transcriptase inhibitor, such as stavudine (p. 51, lines 20-26).
Regarding claim 6, Ting teaches administering ddC (p. 67, lines 23-25).
Regarding claim 11, Ting teaches the administering reduces tumor burden (p. 67, lines 13-27).
Regarding claims 12-13 and 19, Ting teaches the cancer is PDAC or pancreatic ductal adenocarcinoma (p. 6, Table 1).
Regarding claim 14, Ting teaches the cancer has a TP53 mutation (p. 14, lines 29-31).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ting (WO 2015/200697 A1; cited on the 7/30/2021 IDS) in view of Ortiz (US 2015/0140610 A1).
While claims 1, 3, 4 and 6 are rejected as being anticipated by Ting, the claims are also rendered obvious as encompassing the elected species of the nucleoside analog reverse transcriptase inhibitor censavdine/festinavir.
Regarding claim 1, Ting teaches providing a sample comprising cells from a cancer (p. 4, lines 5-13).
Ting teaches detecting a level of HSATII RNA and comparing it to a threshold or reference level, to detect “high levels of HSATII RNA” (p. 4, lines 5-13).
Ting further teaches administering an effective amount of an oligonucleotide targeting HSATII (p. 4, lines 5-13), which would reduce the export of the repeat RNA.
See also, p. 4, lines 14-18.
Regarding claims 3 and 4, Ting alternatively teaches the administering of a reverse transcriptase inhibitor in the form of a nucleoside analog reverse transcriptase inhibitor, such as stavudine (p. 51, lines 20-26).
Regarding claim 6, Ting teaches administering ddC (p. 67, lines 23-25).
While Ting teaches the above methods, Ting does not teach administering the elected species of censavdine/festinavir.
However, Ortiz teaches that the elected species of censavdine/festinavir was known at the time of invention and had lower toxicity than other nucleoside reverse transcriptase inhibitor such as stavudine (para. 3).
It would have been prima facie obvious to the ordinary artisan at the time of filing the present application to have modified the method of Ting by substituting stavudine or ddC with censavdine/festinavir to arrive at the species of the elected methods. One would have been motivated to make such a substitution because censavdine/festinavir has a lower toxicity than other known nucleoside reverse transcriptase inhibitor.

Claims 1 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ting (WO 2015/200697 A1; cited on the 7/30/2021 IDS) in view of Ting et al (Science. 2011. 331(6017):593-596).
While claims 1 and 20 are rejected as being anticipated by Ting, the claims are also rendered obvious a encompassing the elected species of the repeat RNA LINE-1.
Regarding claims 1 and 20, Ting teaches providing a sample comprising cells from a cancer (p. 4, lines 5-13).
Ting teaches detecting a level of HSATII RNA and comparing it to a threshold or reference level, to detect “high levels of HSATII RNA” (p. 4, lines 5-13).
Ting further teaches administering an effective amount of an oligonucleotide targeting HSATII (p. 4, lines 5-13), which would reduce the export of the repeat RNA.
See also, p. 4, lines 14-18.
While Ting teaches the above methods, Ting does not teach detecting the level of LINE-1 in the cells of the sample.
However, Ting et al demonstrates that it was known that both HSATII and LINE-1 levels are expressed aberrantly in pancreatic cancers (p. 595, left column) and may serve as consistent biomarkers in diverse epithelial cancers (p. 595, right column).
It would have been prima facie obvious to have modified the method of Ting by either substituting HSATII with LINE-1 or detecting the levels of both HSATII and LINE-1. One would have been motivated to make such modifications because both markers are known biomarkers for diverse epithelial cancers, such as pancreatic cancers.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1, 3, 4, 6, 11-14 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-17 of U.S. Patent No. 10,301,624 B2.
Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets encompass administering a treatment that reduces levels of export of HSATII based on detecting HSATII levels in a cancer sample, comparing the levels to a reference level and selecting the treatment.
The claim sets are considered to be obvious variants of one another.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH G. DAUNER/Primary Examiner, Art Unit 1634